



EXHIBIT 10.2
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”), is made on
September 13, 2017 between Ashford Inc., a corporation organized under the laws
of the State of Maryland and having its principal place of business at Dallas,
Texas, ASHFORD HOSPITALITY ADVISORS, LLC, a Delaware limited liability company
organized under the laws of the State of Delaware and having its principal place
of business at Dallas, Texas (hereinafter, the “Company”) and JEREMY WELTER, an
individual residing in Dallas, Texas (the “Executive”).
RECITALS:
WHEREAS, the Company and the Executive are parties to a certain Employment
Agreement (the “Original Agreement”), dated November 12, 2014;
WHEREAS, the parties desire to amend and restate the Original Agreement upon the
terms and conditions specified herein.
NOW, THEREFORE, the Company and the Executive, in consideration of the
respective covenants set out below, hereby agree as follows:
1.EMPLOYMENT.
(a)    POSITIONS. During the Term (defined below), the Executive shall be
employed by the Company to serve as EVP-Asset Management of the Company, Ashford
Inc., Ashford Hospitality Trust, Inc. (“Ashford Trust”) and Ashford Hospitality
Prime, Inc. (“Ashford Prime”). In addition to the foregoing, the Executive shall
serve the subsidiaries and affiliates of the Company, Ashford Inc., Ashford
Trust, Ashford Prime and any other entities advised by the Company in these or
other offices and capacities, including as a consultant to such entities, in
each case upon the reasonable request of the Company. If the Executive’s service
in one or more of such additional capacities is terminated, the Executive’s
compensation provided herein shall not be reduced for so long as the Executive
otherwise remains employed by the Company under the terms of this Agreement.
(b)    RESPONSIBILITIES. The Executive’s principal employment duties and
responsibilities shall be those duties and responsibilities customary for the
positions of EVP-Asset Management and such other executive duties and
responsibilities as the Chief Executive Officer of the Company (“AINC CEO”) or
the Board of Directors of Ashford Inc. (the “AINC Board”) shall from time to
time reasonably assign to the Executive. With respect to Ashford Trust and
Ashford Prime, the Executive shall be required to follow all directives of the
AINC CEO relating to the performance of the Company’s responsibilities pursuant
to the applicable advisory agreements with each of Ashford Trust and Ashford
Prime, as may be amended, unless doing so would conflict with his fiduciary
duties to Ashford Trust or Ashford Prime, as applicable. The Executive shall
report directly to the AINC CEO or such person(s) as the AINC CEO may designate
from time to time.





--------------------------------------------------------------------------------





(c)    EXTENT OF SERVICES. Except for illnesses and vacation periods, the
Executive shall devote substantially all of his working time and attention and
his best efforts to the performance of his duties and responsibilities under
this Agreement and shall not be otherwise employed. However, the Executive may
(i) make any passive investments where he is not obligated or required to, and
shall not in fact, devote material managerial efforts, (ii) participate in
charitable, academic or community activities or in trade or professional
organizations, (iii) hold directorships in charitable or non-profit
organizations, or (iv) subject to AINC CEO and AINC Board approval (which
approval shall not be unreasonably withheld or withdrawn), hold directorships in
for profit companies, except only that the AINC CEO or the AINC Board shall have
the right to limit such services as a director or such participation whenever
the AINC CEO or the AINC Board shall reasonably believe that the time spent on
such activities infringes in any material respect upon the time required by the
Executive for the performance of his duties under this Agreement or is otherwise
incompatible with those duties.
2.    TERM. Upon the full execution and delivery hereof, this Agreement shall
become effective and shall continue for a Term ending on December 31, 2017 (the
“Initial Termination Date”) unless it is sooner terminated pursuant to Section
6; provided, however, that this Agreement shall be automatically extended for
one additional year on the Initial Termination Date and on each subsequent
anniversary of the Initial Termination Date, unless either the Company or the
Executive elect not to extend the Term of this Agreement by notifying the other
party in writing of such election not less than one hundred twenty (120) days
prior to the expiration of the then current Term. For purposes of this
Agreement, “Term” shall mean the actual duration of the Executive’s employment
hereunder, taking into account any extension pursuant to this Section 2 or early
termination of employment pursuant to Section 6.
3.    SALARY. The Company shall pay the Executive a Base Salary which shall be
payable in periodic installments, less statutory deductions and withholdings,
according to the Company’s normal payroll practices. Effective as of January 1,
2017, the Executive’s base salary shall be FIVE HUNDRED TWENTY FIVE THOUSAND
DOLLARS ($525,000) per year. The AINC Board or a compensation committee duly
appointed by the AINC Board (the “Compensation Committee”) shall thereafter
review the Executive’s Base Salary annually to determine within its sole
discretion whether and to what extent the Executive’s salary may be increased,
but in no event shall it be decreased (for the purposes of this Agreement, the
term “Base Salary” shall mean the amount established and adjusted from time to
time pursuant to this Section 3).
4.    ANNUAL INCENTIVE AWARDS.
(a)    INCENTIVE BONUS. The Executive shall be entitled to receive an annual
cash incentive bonus (the “Incentive Bonus”) for each calendar year during the
Term of this Agreement based on the level of accomplishment of management and
performance objectives as established by the AINC CEO, the AINC Board or the
Compensation Committee. Except as otherwise provided in Section 7, if the
Executive is not employed for the full calendar year, the Executive shall be
paid a pro-rated Incentive Bonus in an amount equal to the product of (x) the
amount of the Incentive Bonus for the calendar year to which the Executive would
have been entitled if the Executive had remained employed for the entire
calendar year and (y) a fraction, the numerator of which is the


- 2 -



--------------------------------------------------------------------------------





number of days in the applicable calendar year for which the Executive was
employed through the last day of his employment and the denominator of which is
the 365 days of the calendar year. The targeted Incentive Bonus for the Term
commencing January 1, 2017, is 60% to 175% of Base Salary (as determined by the
Compensation Committee), and in no event shall such targeted Incentive Bonus be
decreased. The Incentive Bonus shall be paid as soon as reasonably practical
following each calendar year but not later than June 1st of the following year.
(b)    INCENTIVE, SAVINGS AND RETIREMENT PLANS. During the Term, the Executive
shall be entitled to participate in all other short- and long-term incentive
plans, stock and option plans, long term incentive partnership (“LTIP”) plans,
practices, policies and other programs, and all savings and retirement plans,
practices, policies and programs, in each case that are applicable generally to
senior executives of the Company or Ashford Inc., as may be adopted, or amended
from time to time, by the Compensation Committee, including, without limitation,
equity incentive programs of other companies advised by the Company.
5.    BENEFITS.
(a)    VACATION. The Executive will be entitled to paid vacation in conformance
with the Company’s vacation policy for senior executives but in no event less
than four (4) weeks of paid vacation per calendar year. Vacation time not used
within the calendar year will not carry forward. The Executive shall not be
entitled to cash in lieu of any unused vacation time except as provided herein.
(b)    SICK LEAVE. The Executive shall be entitled to paid sick leave in
accordance with the sick leave policies of the Company in effect for other
senior executive officers.
(c)    EMPLOYEE BENEFITS. The Executive and his spouse and eligible dependents,
if any, and their respective designated beneficiaries where applicable, will be
eligible for and entitled to participate in other benefits maintained by the
Company or Ashford Inc. for its senior executive officers, as such benefits may
be modified from time to time and for all such employees, such as, without
limitation, any medical, dental, vision, pension, 401(k), deferred compensation,
accident, disability, and life insurance benefits, on a basis not less favorable
than that applicable to other senior executives of the Company or Ashford Inc.
The Executive will also be entitled to appropriate office space, administrative
support, secretarial assistance, and such other facilities and services as are
suitable to the Executive’s positions and as required for the performance of the
Executive’s duties.
(d)    EXPENSES. The Executive will be entitled to reimbursement of all
reasonable expenses, in accordance with the Company’s policy as in effect from
time to time and on a basis not less favorable than that applicable to other
senior executives of the Company or Ashford Inc., including, without limitation,
telephone (including in-home, office and cellular telephone, DSL and/or wi-fi
costs), travel and entertainment expenses incurred by the Executive in
connection with the business of the Company, promptly upon the presentation by
the Executive of supporting receipts or documentation.


- 3 -



--------------------------------------------------------------------------------





(e)    D&O INSURANCE COVERAGE. During and for a period three (3) years after the
Term, the Executive shall be entitled to director and officer insurance coverage
for his acts and omissions while an officer of the Company, Ashford Inc.,
Ashford Trust, Ashford Prime and other entities advised by the Company on a
basis no less favorable to him than the coverage provided current officers or
directors.
6.    TERMINATION. The employment of the Executive by the Company and this
Agreement (except as otherwise provided herein) shall terminate upon the
occurrence of any of the following:
(a)    DEATH OR DISABILITY. Immediately upon death or Disability of the
Executive. As used in this Agreement, “Disability” shall mean an inability to
perform the essential functions of his duties, with or without reasonable
accommodation, for a period of 90 consecutive days or a total of 180 days,
during any 365-day period, in either case as a result of incapacity due to
mental or physical illness which is determined to be total and permanent. A
determination of Disability shall be made by a physician satisfactory to both
the Executive (or his guardian) and the Company, provided that if the Executive
and the Company do not agree on a physician, the Executive (or his guardian) and
the Company shall each select a physician and these two together shall select a
third physician, whose determination as to Disability shall be binding on all
parties. The appointment of one or more individuals to carry out the offices or
duties of the Executive during a period of the Executive’s inability to perform
such duties and pending a determination of Disability shall not be considered a
breach of this Agreement by the Company.
(b)    FOR CAUSE. At the election of the Company, for Cause, immediately upon
written notice by the Company to the Executive unless the Executive fully
corrects the circumstances constituting Cause within the cure periods provided
below, if applicable. For purposes of this Agreement, “Cause” for termination
shall be deemed to exist solely in the event of the following:
(i)    The conviction of the Executive of, or the entry of a plea of guilty or
nolo contendere by the Executive to, a felony (exclusive of a conviction, plea
of guilty or nolo contendere arising under a statutory provision imposing
criminal liability upon the Executive on a PER SE basis due to any offices held
by the Executive pursuant to the terms of this Agreement, so long as any act or
omission of the Executive with respect to such matter was not taken or omitted
in contravention of any applicable policy or directive of the AINC CEO or the
AINC Board except as permitted in Section 1(b));
(ii)    willful breach of duty of loyalty which is materially detrimental to the
Company, Ashford Inc. or any entity advised by the Company, except as permitted
in Section 1(b), which is not cured to the reasonable satisfaction of the AINC
CEO or the AINC Board within thirty (30) days following written warning to the
Executive from the AINC CEO or the AINC Board describing the alleged
circumstances, provided that if there is an inconsistency in directives given by
the AINC Board as compared to a directive from the AINC CEO, the AINC Board
directives shall control;


- 4 -



--------------------------------------------------------------------------------





(iii)    willful failure to perform or adhere to explicitly stated duties or
guidelines of employment or to follow the lawful directives of the AINC CEO or
the AINC Board, except as permitted in Section 1(b), which continues for thirty
(30) days after written warning to the Executive that it will be deemed a basis
for a “For Cause” termination, provided that if there is an inconsistency in
directives given by the AINC Board as compared to a directive from the AINC CEO,
the AINC Board directives shall control;
(iv)    gross negligence or willful misconduct in the performance of the
Executive’s duties (which is not cured by the Executive within 30 days after
written warning from the AINC CEO);
(v)    the Executive’s willful commission of an act of dishonesty resulting in
material economic or financial injury to the Company, Ashford Inc. or any entity
advised by the Company or willful commission of fraud; or
(vi)    the Executive’s chronic absence from work for reasons other than illness
which is not cured to the reasonable satisfaction of the AINC CEO within 30 days
following written warning to the Executive from the AINC CEO describing the
alleged circumstances.
For purposes of this Section, no act, or failure to act, on the Executive’s part
will be deemed “willful” unless done, or omitted to be done, by the Executive
not in good faith and without a reasonable belief that the Executive’s act, or
failure to act, was in the best interest of the Company, Ashford Inc. or the
entities advised by the Company, as applicable. Any act, or failure to act,
based upon authority given pursuant to a resolution duly adopted by the AINC
Board, a directive of the AINC CEO, or based upon the advice of outside counsel
for the Company shall be conclusively presumed to be done, or omitted to be
done, by the Executive in good faith and in the best interests of the Company,
Ashford Inc. or the entities advised by the Company, as applicable.
(c)    WITHOUT CAUSE OR GOOD REASON. At the election of the Company, without
Cause, and at the election of the Executive, without Good Reason, in either case
upon sixty (60) days’ prior written notice to the Executive or to the Company,
as the case may be; provided, however, that if the Executive gives notice,
without Good Reason, the Company may waive all or a portion of the sixty (60)
days’ written notice and accelerate the effective date of the termination.
(d)    FOR GOOD REASON. At the election of the Executive, for Good Reason, which
is not cured by the Company within thirty (30) days after written notice from
the Executive to the Company setting forth a description of the circumstances
constituting Good Reason. For purposes of this Agreement, “Good Reason” shall
mean any of the following actions, omissions or events occurring without the
Executive’s prior written consent:
(i)    the assignment to the Executive of any duties, responsibilities, or
reporting requirements inconsistent with Section 1(b) or with his position as
Chief Strategy Officer of the Company or Ashford Inc., or any material
diminishment, on a cumulative basis, of the Executive’s overall duties,
responsibilities, or status, including


- 5 -



--------------------------------------------------------------------------------





failure of Ashford Inc. or the Company to recommend to the board of directors of
each of Ashford Trust and Ashford Prime that the Executive serve as the Chief
Strategy Officer of such entities without the Executive’s prior written consent;
(ii)    a reduction by the Company in the Executive’s annual Base Salary or
targeted Incentive Bonus;
(iii)    the requirement by the Company that the principal place of business at
which the Executive performs his duties be changed to a location outside the
greater Dallas metropolitan area; or
(iv)    any material breach by the Company of any provision of this Agreement.
(e)    NOTICE OF TERMINATION. Any termination by the Company for Cause, or by
the Executive for Good Reason, shall be communicated by Notice of Termination to
the other parties hereto given in accordance with Section 16(a) of this
Agreement. For purposes of this Agreement, a “Notice of Termination” means a
written notice which (i) indicates the specific termination provision in this
Agreement relied upon, (ii) to the extent applicable, sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Executive’s employment under the provision so indicated, and (iii) if the
Date of Termination (as defined below) is other than the date of receipt of such
notice, specifies the termination date (provided that the date specified shall
not be more than thirty (30) days after the giving of the notice). The failure
by the Executive or the Company to set forth in the Notice of Termination any
fact or circumstance which contributes to a showing of Good Reason or Cause
shall not waive any right of the Executive or the Company, respectively,
hereunder or preclude the Executive or the Company, respectively, from asserting
such fact or circumstance in enforcing the Executive’s or the Company’s rights
hereunder.
(f)    DATE OF TERMINATION. “Date of Termination” means (i) if the Executive’s
employment is terminated by the Company for Cause, or by the Executive for Good
Reason, the date of receipt of the Notice of Termination or any later date
specified in the notice (provided that the date specified shall not be more than
thirty (30) days after the giving of the notice), as the case may be, (ii) if
the Executive’s employment is terminated by the Company other than for Cause or
Disability, the Date of Termination shall be the date on which the Company
notifies the Executive of such termination or such later date specified in such
notice, (iii) if the Executive’s employment is terminated by the Executive
without Good Reason, the Date of Termination shall be the date on which the
Executive notifies the Company of such termination or such later date specified
in such notice, unless otherwise agreed by the Company and the Executive, and
(iv) if the Executive’s employment is terminated by reason of death or
Disability or non-renewal of this Agreement, the Date of Termination shall be
the date of death or Disability of the Executive or the Agreement’s non-renewal
date, as the case may be.
7.    EFFECTS OF TERMINATION.
(a)    TERMINATION BY THE COMPANY WITHOUT CAUSE; OR NON-RENEWAL BY THE COMPANY.
If the employment of the Executive should terminate by reason of (i)


- 6 -



--------------------------------------------------------------------------------





termination by the Company for any reason (other than Cause) or (ii) the
Company’s failure to renew this Agreement, then all compensation and benefits
for the Executive shall be as follows:
(i)    The Executive shall be paid, in a single lump sum payment within thirty
(30) days after the Date of Termination, the aggregate amount of (A) the
Executive’s earned but unpaid Base Salary and accrued but unpaid vacation
through the Date of Termination, and any Incentive Bonus required to be paid to
the Executive pursuant to Section 4(a) above for the prior calendar year to the
extent not previously paid, and reimbursement of all expenses through the Date
of Termination as required pursuant to Section 5(d) hereof (the “Accrued
Obligations”), and (B) two (2) (the “Severance Multiple”) times the sum of (x)
the Base Salary in effect on the Termination Date plus (y) the average Incentive
Bonus received by the Executive for the three complete calendar years or such
lesser number of calendar years as the Executive has been employed by the
Company) immediately prior to the Termination Date (the “Severance Payment”).
(ii)    At the time when incentive bonuses are paid to the Company’s other
senior executives for the calendar year of the Company in which the Date of
Termination occurs, the Executive shall be paid a pro-rated Incentive Bonus in
an amount equal to the product of (x) the amount of the Incentive Bonus to which
the Executive would have been entitled if the Executive’s employment had not
been terminated, and (y) a fraction, the numerator of which is the number of
days in the applicable calendar year for which the Executive was employed
through the Date of Termination and the denominator of which is the 365 days of
the calendar year (a “Pro-Rated Bonus”).
(iii)    The Company will allow the Executive and his dependents, at the
Company’s cost, to continue to participate for a period of twenty-four (24)
months following the Date of Termination in the Company’s medical, dental and
vision plan in effect as of the Date of Termination. The Company’s payment of
this medical coverage will be made monthly during this period of coverage. To
the extent such medical benefits are taxable to the Executive, such benefits
will not affect benefits to be provided in any other taxable year, and such
amounts are intended to meet the requirements of Treasury Regulation Section
1.409A-3(i)(1)(iv)(A) as “in-kind benefits”. In addition, the Company will
reimburse the Executive for a period of twenty-four (24) months following the
Date of Termination for the cost of coverage for life insurance and long-term
disability insurance, based upon the level of such benefits that were provided
to the Executive under the Company’s life insurance and long-term disability
plans in effect as of the Date of Termination, which reimbursements will be paid
within seven (7) days after the Executive pays any applicable premium. (The
amount of any such reimbursements may not affect the expenses eligible for
reimbursement in any other year. Such reimbursements are intended to meet the
requirements of Treasury Regulation Section 1.409A-3(i)(1)(iv)(A).)
(Collectively, these welfare benefits under (iii) are referred to as the “Other
Benefits”). If the Executive engages in regular employment after his termination
of employment with any


- 7 -



--------------------------------------------------------------------------------





organization, any employee welfare benefits received by the Executive in
consideration of such employment which are similar in nature to the Other
Benefits provided by the Company will relieve the Company of its obligation
under this Section 7(a)(iii) to provide comparable benefits to the extent of the
benefits so received, and such benefit hereunder shall be forfeited.
(iv)    Any annual performance shares, restricted shares, LTIP units or options
awarded under Section 4(b) hereof shall immediately vest. Without limiting the
foregoing, it is agreed that if the Executive’s employment is terminated
pursuant to this Section 7(a), all outstanding stock options, restricted stock,
LTIP units, and other equity awards granted to the Executive under any of the
Company’s equity incentive plans (or awards substituted therefore covering the
securities of a successor company) shall become immediately vested and
exercisable in full. Likewise, all outstanding stock options, restricted stock,
LTIP units and other equity awards granted to the Executive under any of the
equity incentive plans of any entity advised by Ashford Inc. shall become
immediately vested and exercisable in full to the extent provided in such plans
and consistent with the vesting terms of such awards. Further, the Company
agrees that upon a termination by the Company without cause or a non-renewal by
the Company, to the extent any LTIP units held by Executive have yet to reach
the economic equivalent of common units, the LTIP units shall be fully vested
(as provided above) but shall continue to be subject to the earn-up provisions
of the organizational documents of the issuer, and the Company shall take all
reasonable efforts to cause such LTIP units to fully earn-up in accordance with
such provisions.
(b)    TERMINATION BY THE EXECUTIVE WITH GOOD REASON. In the event that the
Executive’s employment is terminated by the Executive with Good Reason, the
Company will pay the Executive the same Accrued Obligations, Severance Payment,
Pro-Rated Bonus, Other Benefits and accelerated vesting, all as provided in
Sections 7(a)(i) (ii), (iii) and (iv) above at the times as provided in such
sections. Without limiting the foregoing, it is agreed that if the Executive’s
employment is terminated pursuant to this Section 7(b), all outstanding stock
options, restricted stock, LTIP units and other equity awards granted to the
Executive under any of the Company’s equity incentive plans (or awards
substituted therefore covering the securities of a successor company) shall
become immediately vested and exercisable in full. Likewise, all outstanding
stock options, restricted stock, LTIP units and other equity awards granted to
the Executive under any of the equity incentive plans of any entity advised by
Ashford Inc. shall become immediately vested and exercisable in full to the
extent provided in such plans and consistent with the vesting terms of such
awards. Further, the Company agrees that upon a termination by the Executive
with Good Reason, to the extent any LTIP units held by Executive have yet to
reach the economic equivalent of common units, the LTIP units shall be fully
vested (as provided above) but shall continue to be subject to the earn-up
provisions of the organizational documents of the issuer, and the Company shall
take all reasonable efforts to cause such LTIP units to fully earn-up in
accordance with such provisions.
(c)    TERMINATION BY EXECUTIVE WITHOUT GOOD REASON. If the Executive’s
employment is terminated by the Executive without Good Reason including a


- 8 -



--------------------------------------------------------------------------------





resignation by the Executive without Good Reason and including an election not
to renew this Agreement by the Executive, the Company will pay the Executive the
Accrued Obligations as provided in Section 7(a)(i) above but the Executive shall
not be entitled to the Severance Payment, Pro-rated Bonus and accelerated
vesting set forth in Sections 7(a)(i), (ii) and (iv) hereof; provided, however,
the Company shall allow the Executive and his dependents, at the Company’s cost,
during the Non-Compete Period (hereinafter defined), to continue to participate
in the Company’s Other Benefits in effect as of the Date of Termination as
provided and paid in the manner set forth in Section 7(a)(iii), but only through
the expiration of the Non-Compete Period. If the Executive engages in regular
employment after his Date of Termination with any organization, any employee
welfare benefits received by the Executive in consideration of such employment
which are similar in nature to the Other Benefits provided by the Company will
relieve the Company of its obligation under this Section 7(c) to provide
comparable benefits to the extent of the benefits so received, and such benefit
hereunder shall be forfeited. In addition, subject to the Executive honoring the
non-compete covenant in Section 10(a) hereof, the Company shall pay the
Executive a non-compete payment (the “Non-Compete Payment”) equal to the
Severance Payment determined with a Severance Multiple equal to one (1). Subject
to the Executive honoring the non-compete covenant in Section 10(a) hereof, the
Non-Compete Payment shall be paid monthly over the one-year Non-Compete Period
following the Date of Termination in equal monthly installments of one-twelfth
(1/12th) of the Non-Compete Payment.
(d)    TERMINATION BY THE COMPANY FOR CAUSE. If the Executive’s employment is
terminated by the Company for Cause, the Company will pay the Executive the
Accrued Obligations as provided in Section 7(a)(i) above but the Executive shall
not be entitled to the Severance Payment, Pro-Rated Bonus, the Other Benefits
and accelerated vesting set forth in Sections 7(a)(i), (ii), (iii) and (iv)
hereof.
(e)    TERMINATION FOR DEATH OR DISABILITY. If the employment of the Executive
should terminate by reason of death or Disability of the Executive, then, the
Company will pay the Executive the same Accrued Obligations, Severance Payment,
Pro-Rated Bonus, Other Benefits and accelerated vesting, all as provided in
Sections 7(a)(i) (ii), (iii) and (iv) above at the times as provided in such
sections; provided, however, the Severance Multiple for calculation of the
Severance Payment shall be one (1). Without limiting the foregoing, it is agreed
that if the Executive’s employment is terminated pursuant to this Section 7(e),
all outstanding stock options, restricted stock, LTIP units and other equity
awards granted to the Executive under any of the Company’s equity incentive
plans (or awards substituted therefore covering the securities of a successor
company) shall become immediately vested and exercisable in full. Likewise, all
outstanding stock options, restricted stock, LTIP units and other equity awards
granted to the Executive under any of the equity incentive plans of any entity
advised by Ashford Inc. shall become immediately vested and exercisable in full
to the extent provided in such plans and consistent with the vesting terms of
such awards. Further, the Company agrees that upon a termination by reason of
death or disability of the Executive, to the extent any LTIP units held by
Executive have yet to reach the economic equivalent of common units, the LTIP
units shall be fully vested (as provided above) but shall continue to be subject
to the earn-up provisions of the organizational documents of the issuer, and the
Company shall take all reasonable efforts to cause such LTIP units to fully
earn-up in accordance with such provisions.


- 9 -



--------------------------------------------------------------------------------





(f)    TERMINATION OF AUTHORITY. Immediately upon the Date of Termination or
upon the expiration of this Agreement, notwithstanding anything else to the
contrary contained herein or otherwise, the Executive will stop serving the
functions of his terminated or expired positions, and shall be without any of
the authority or responsibility for such positions. On request of the AINC Board
at any time following the termination of the Executive’s employment by the
Company for Cause or by the Executive without Good Reason (including Executive’s
termination of his employment after a Change in Control (as defined herein) or
an election by the Executive not to renew this Agreement), the Executive agrees
to resign immediately from the AINC Board, if then a member, and from the board
of any other entity advised by the Company.
(g)    RELEASE OF CLAIMS. As a condition of Executive’s entitlement to the
Severance Payment, Pro-Rated Bonus, Non-Compete Payment and Other Benefits
provided by this Agreement, the Executive shall be required to execute the terms
of a waiver and release of claims against the Company substantially in the form
attached hereto as Exhibit “A” (as may be modified consistent with the purposes
of such waiver and release to reflect changes in law following the date hereof)
(the “Release”) within the applicable time period provided in the Release (the
“Applicable Release Period”); and shall forfeit all payments hereunder if it is
not so timely executed; provided, however, that in any case where the first and
last days of the Applicable Release Period are in two separate taxable years,
any payments required to be made to Executive that are treated as deferred
compensation for purposes of Code Section 409A shall be made in the later
taxable year, promptly following the conclusion of the Applicable Release
Period.
(h)    CODE SECTION 409A AND TERMINATION PAYMENTS. All payments provided under
this Agreement shall be subject to this Section 7(h). Notwithstanding anything
herein to the contrary, to the extent that the AINC Board reasonably determines,
in its sole discretion, that any payment or benefit to be provided under this
Agreement to or for the benefit of Executive would be subject to the additional
tax imposed under Section 409A(a)(1)(B) of the Code or a successor or comparable
provision, the commencement of such payments and/or benefits shall be delayed
until the earlier of (i) the date that is six months following the Date of
Termination or (ii) the date of Executive’s death (such date is referred to
herein as the “Distribution Date”), provided, if at such time Executive is a
“specified employee” of the Company (as defined in Treasury Regulation Section
1.409A-1(i)) and if amounts payable under this Agreement are on account of an
“involuntary separation from service” (as defined in Treasury Regulation Section
1.409A-1(m)), Executive shall receive payments during the six-month period
immediately following the Date of Termination equal to the lesser of (x) the
amount payable under this Agreement, as the case may be, or (y) two times the
compensation limit in effect under Code Section 401(a)(17) for the calendar year
in which the Termination Date occurs (with any amounts that otherwise would have
been payable under this Agreement during such six-month period being paid on the
first regular payroll date following the six-month anniversary of the Date of
Termination). In the event that the AINC Board determines that the commencement
of any of the employee benefits to be provided under this Agreement are to be
delayed pursuant to the preceding sentence, the Company shall require Executive
to bear the full cost of such employee benefits until the Distribution Date at
which time the Company shall reimburse Executive for all such costs. Finally,
for the purposes of this Agreement, amounts payable under this Agreement shall
be deemed not to be a “deferral of compensation” subject to Section 409A to the
extent provided in the exceptions in Treasury Regulation Sections 1.409A-1(b)(4)


- 10 -



--------------------------------------------------------------------------------





(“short-term deferrals”) and (b)(9) (“separation pay plans,” including the
exception under subparagraph (iii)) and other applicable provisions of Treasury
Regulation Section 1.409A-1 through A-6.
8.    CHANGE OF CONTROL.
(a)    CHANGE OF CONTROL. For purposes of this Agreement, a “Change of Control”
will be deemed to have taken place upon the occurrence of any of the following
events:
(i)    any “person” (as defined in Section 3(a)(9) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), and as modified in Section 12(d)
and 14(d) of the Exchange Act) other than (A) Ashford Inc. or any of its
subsidiaries or any of its officers or directors, (B) any employee benefit plan
of Ashford Inc. or the Company or any of their subsidiaries, (C) any Remington
Affiliate, (D) a company owned, directly or indirectly, by stockholders of
Ashford Inc. in substantially the same proportions as their ownership of Ashford
Inc., or (E) an underwriter temporarily holding securities pursuant to an
offering of such securities, becomes the “beneficial owner” (as defined in Rule
13d-3 of the Exchange Act), directly or indirectly, of securities of Ashford
Inc. representing 30% or more of the shares of voting stock of Ashford Inc. then
outstanding (for purposes hereof, “Remington Affiliate” shall mean Remington
Holdings L.P., or any person or entity that directly or indirectly, through one
or more intermediaries, controls, is controlled by or is under common control
with Remington Holdings L.P.);
(ii)    the consummation of any merger, reorganization, business combination or
consolidation of the Company, Ashford Inc. or one of the subsidiaries of the
Company or Ashford Inc. with or into any other company (other than a Remington
Affiliate), other than a merger, reorganization, business combination or
consolidation which would result in the holders of the voting securities of the
Company or Ashford Inc., as applicable, outstanding immediately prior thereto
holding securities which represent immediately after such merger,
reorganization, business combination or consolidation more than 50% of the
combined voting power of the voting securities of Ashford Inc. or the surviving
company or the parent of such surviving company;
(iii)    the consummation of the sale or disposition by Ashford Inc. of all or
substantially all of Ashford Inc.’s assets, other than a sale or disposition if
the holders of the voting securities of Ashford Inc. outstanding immediately
prior thereto hold securities immediately thereafter which represent more than
50% of the combined voting power of the voting securities of the acquiror, or
parent of the acquiror, of such assets; or the stockholders of Ashford Inc.
approve a plan of complete liquidation or dissolution of Ashford Inc.; or
(iv)    individuals who, as of the Effective Date, constitute the AINC Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the AINC Board; provided, however, that any individual becoming a director
subsequent to the date hereof whose election to the Board was approved or


- 11 -



--------------------------------------------------------------------------------





recommended to stockholders of Ashford Inc. by a vote of at least a majority of
the directors then comprising the Incumbent Board shall be considered as though
such individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an election contest with respect to the election or removal of
directors or other solicitation of proxies or consents by or on behalf of a
person other than the AINC Board.
(b)    CERTAIN BENEFITS UPON A CHANGE OF CONTROL.
(i)    If a Change of Control occurs during the Term and the Executive’s
employment is terminated by the Company without Cause (or not renewed by the
Company) or by the Executive for Good Reason on or before the one (1) year
anniversary of the effective date of the Change of Control, then the Executive
shall be entitled to the Accrued Obligations, Pro-Rated Bonus, Other Benefits
and accelerated vesting, all as provided in Sections 7(a)(i), (ii), (iii) and
(iv) above at the times as provided in such sections. In addition, the Executive
shall be entitled to a Severance Payment determined and paid in accordance with
Section 7(a)(i) above. Without limiting the foregoing, it is agreed that if the
Executive’s employment is terminated pursuant to this Section 8(b)(i) by the
Company without Cause (or not renewed by the Company) or by the Executive for
Good Reason, all outstanding stock options, restricted stock, LTIP units and
other equity awards granted to the Executive under any of the Company’s equity
incentive plans (or awards substituted therefore covering the securities of a
successor company) shall become immediately vested and exercisable in full.
Likewise, all outstanding stock options, restricted stock, LTIP units and other
equity awards granted to the Executive under any of the equity incentive plans
of any entity advised by Ashford Inc. shall become immediately vested and
exercisable in full.
(i)    If a Change of Control occurs during the Term and the Executive’s
employment is terminated by the Executive without Good Reason, on or before the
one (1) year anniversary of the effective date of the Change of Control, then
the Executive shall be entitled to the Accrued Obligations, Pro-Rated Bonus,
Other Benefits and limited accelerated vesting as provided in Section
7(a)(i),(ii), (iii) and (iv) above at the times as provided in such sections;
provided, however, only annual performance shares, restricted shares, LTIP units
or options awarded prior to the date hereof, including such awards granted to
the Executive prior to the date hereof under equity incentive plans of other
companies advised by the Company, shall become immediately vested and
exercisable in full. Any unvested portion of annual performance shares,
restricted shares, LTIP units or options awarded on or after the date hereof
(including such awards granted to the Executive on or after the date hereof
under equity incentive plans of other companies advised by the Company) shall be
forfeited by the Executive on the Date of Termination.
(ii)    All payments under this Section 8(b) are subject to the restrictions set
forth in Section 7(h) and may be delayed as set forth in Section 7(h) in order
to satisfy the requirements of Section 409A of the Internal Revenue Code.


- 12 -



--------------------------------------------------------------------------------





9.    CONFIDENTIAL INFORMATION. The Executive recognizes and acknowledges that
the Executive has and will have access to confidential and proprietary
information of the Company, Ashford Inc. and any entity advised by the Company,
which, in each case, constitute valuable, special, and unique assets of such
entity. The term “Confidential Information” as used in this Agreement shall mean
all proprietary information which is known only to the Executive, the Company,
Ashford Inc., any entity advised by the Company, other employees of the Company,
or others in a confidential relationship with the Company, Ashford Inc. or any
entity advised by Ashford Inc., and relating to the business of the Company,
Ashford Inc. or such other entity, as applicable (including, without limitation,
information regarding clients, customers, pricing policies, methods of
operation, proprietary company programs, sales, acquisitions, products, profits,
costs, conditions (financial or other), cash flows, key personnel, formulae,
product applications, technical processes, and trade secrets, as such
information may exist from time to time), which the Executive acquired or
obtained by virtue of work performed for the Company, or which the Executive may
acquire or may have acquired knowledge of during the performance of said work.
The Executive acknowledges that the Company has put in place certain policies
and practices to keep such Confidential Information secret, including disclosing
the information only on a need-to-know basis. The Executive further acknowledges
that the Confidential Information has been developed or acquired by the Company
through the expenditure of substantial time, effort, and money and provides the
Company with an advantage over competitors who do not know such Confidential
Information. Finally, the Executive acknowledges that such Confidential
Information, if revealed to or used for the benefit of the Company’s competitors
or in a manner contrary to the Company’s interests, would cause extensive and
immeasurable harm to the Company and to the Company’s competitive position.
The Executive shall not, during the Term or at any time thereafter, use for
personal gain or detrimentally to the Company all or any part of the
Confidential Information, or disclose or make available all or any part of the
Confidential Information to any person, firm, corporation, association, or any
other entity for any reason or purpose whatsoever, directly or indirectly,
except as may be required pursuant to his employment hereunder, unless and until
such Confidential Information becomes publicly available other than as a
consequence of the breach by the Executive of his confidentiality obligations
hereunder. Notwithstanding the foregoing, Executive shall not be restricted from
disclosing or using Confidential Information that: (i) is or becomes generally
available to the public other than as a result of an unauthorized disclosure by
Executive or his agent; (ii) becomes available to Executive in a manner that is
not in contravention of applicable law from a source (other than the Company,
Ashford Inc. or an entity advised by the Company or the affiliated entities of
such entities or one of its or their officers, employees, agents or
representatives) that is not known by Executive, after reasonable investigation,
to be bound by a confidential relationship with the Company, Ashford Inc. or an
entity advised by the Company or the affiliated entities of such entities or by
a confidentiality or other similar agreement; or (iii) is required to be
disclosed by law, court order or other legal process; provided, however, that in
the event disclosure is required by law, court order or legal process, Executive
shall provide the Company, if legally permissible, with prompt notice of such
requirement as set forth below in this Section 9.


- 13 -



--------------------------------------------------------------------------------





The Executive acknowledges that the Confidential Information shall remain at all
times the exclusive property of the Company, and no license is granted. In the
event of the termination of his employment, whether voluntary or involuntary and
whether by the Company or the Executive, or within seven (7) business days of
the Company’s request under any other circumstances, the Executive shall deliver
to the Company all Confidential Information, in any form whatsoever, including
electronic formats, and shall not take with him any Confidential Information or
any reproductions (in whole or in part) or extracts of any items relating to the
Confidential Information. The Company acknowledges that prior to his employment
with the Company, the Executive has lawfully acquired extensive knowledge of the
industries in which the Company engages in business including, without
limitation, markets, valuation methods and techniques, capital markets, investor
relationships and similar items, and that the provisions of this Section 9 are
not intended to restrict the Executive’s use of such previously acquired
knowledge.
In the event that the Executive receives a request or is required (by
deposition, interrogatory, request for documents, subpoena, civil investigative
demand or similar process) to disclose all or any part of the Confidential
Information, the Executive agrees, if legally permissible, to (a) promptly
notify the Company of the existence, terms and circumstances surrounding such
request or requirement, (b) consult with the Company on the advisability of
taking legally available steps to resist or narrow such request or requirement
and (c) assist the Company in seeking a protective order or other appropriate
remedy; provided, however, that the Executive shall not be required to take any
action in violation of applicable laws. In the event that such protective order
or other remedy is not obtained or that the Company waives compliance with the
provisions hereof, the Executive shall not be liable for such disclosure unless
disclosure to any such tribunal was caused by or resulted from a previous
disclosure by the Executive not permitted by this Agreement.
By this Agreement, the company is providing the Executive with rights that the
Executive did not previously have. In exchange for the foregoing and the
additional terms agreed to in this Agreement, the Executive agrees that: (i) he
is being provided with access to Confidential Information to which he has not
previously had access; and (ii) all goodwill developed with the Company’s
clients, customers and other business contacts by the Executive is the exclusive
property of the Company. The Executive waives and releases any claim that he
should be able to use, for the benefit of any competing person or entity, client
and customer goodwill or Confidential Information that was previously received
or developed by the Executive while working for the Company, Ashford Inc. or any
entity advised by the Company.
10.    NON-COMPETITION, NON-SOLICITATION AND NON-INTERFERENCE.
(a)    NON-COMPETITION. During the Term and any Non-Compete Period (hereinafter
defined), the Executive will not, directly or indirectly, either as a principal,
agent, employee, employer, stockholder or partner engage in any “Competitive
Business”; PROVIDED, HOWEVER, the foregoing shall not prohibit or limit the
Executive’s right to pursue and maintain passive investments allowed pursuant to
Section 1(c) hereof.
For purposes of this Section 10(a), “Competitive Business” means acquiring,
investing in or with respect to, owning, leasing, managing or developing hotel
properties in the United States or in any international market in which the
Company or any clients it advises conduct such business


- 14 -



--------------------------------------------------------------------------------





or originating or acquiring loans in respect of hotel properties in the United
States or in any international market in which the Company or any clients it
advises conduct such business, in each case, where the Executive had duties or
performed services for the Company, which the parties stipulate is a reasonable
geographic area because of the scope of the Company’s operations and the
Executive’s employment with the Company. The Executive may not avoid the purpose
and intent of this restriction by engaging in conduct within the geographically
limited area from a remote location through means such as telecommunications,
written correspondence, computer generated or assisted communications, or other
similar methods.
For purposes of this Section 10(a), the “Non-Compete Period” shall mean the
period ending on the first anniversary of his Date of Termination.
The Executive acknowledges that the services provided by the Executive are of a
special, unique, and extraordinary nature. The Executive further acknowledges
that his work and experience with the Company will enhance his value to a
Competitive Business, and that the nature of the Confidential Information to
which the Executive has immediate access and will continue to have access during
the course of his employment makes it difficult, if not impossible, for him to
engage in any Competitive Business without disclosing or utilizing the
Confidential Information. The Executive further acknowledges that his work and
experience with the Company places him in a position of trust with the Company.
(b)    NON-SOLICITATION OF EMPLOYEES. The Executive covenants and agrees that
(i) during the Term, and (ii) during the period ending on the first anniversary
of his Date of Termination, he shall not, without the prior written consent of
the Company, directly or indirectly, whether for his own account or on behalf of
any person, firm, corporation, partnership, association or other entity or
enterprise, solicit, recruit, hire or cause to be hired any employees of the
Company or any of its affiliates, or any person who was an employee of the
Company during the six months preceding the Executive’s Date of Termination, or
solicit or encourage any employee of the Company or any of its affiliates to
leave the employment of the Company or any of such affiliates, as applicable.
The parties hereto agree that (i) the placement of general advertisements that
may be targeted to a particular geographic or technical area but which are not
targeted directly or indirectly towards any employees, officers, agents or
representatives of the Company (or any successor entity) shall not be deemed a
breach of this Section 10(b) and (ii) the employment or engagement of such
persons by an entity that is not controlled by Executive and whom Executive did
not encourage, solicit or induce or in any manner attempt to encourage, solicit
or induce to terminate his or her employment with the Company shall not be
deemed a breach of this Section 10(b).
(c)    NON-INTERFERENCE WITH COMPANY OPPORTUNITIES. The Executive understands
and agrees that all business opportunities with which he is involved during his
employment with the Company constitute valuable assets of the Company and its
affiliated entities, and may not be converted to Executive’s own use or
converted by Executive for the use of any person, firm, corporation,
partnership, association or other entity or enterprise. Accordingly, Executive
agrees that during the Term, Executive shall not, directly or indirectly,
whether for his own account or on behalf of any person, firm, corporation,
partnership, association or other entity


- 15 -



--------------------------------------------------------------------------------





or enterprise, interfere with, solicit, pursue, or in any manner make use of any
such business opportunities.
(d)    REASONABLE RESTRAINTS. The Executive agrees that restraints imposed upon
him pursuant to this Section are necessary for the reasonable and proper
protection of the Company and its subsidiaries and affiliates, and that each and
every one of the restraints is reasonable in respect to subject matter, length
of time and geographic area. The parties further agree that, in the event that
any provision of this Section shall be determined by any court of competent
jurisdiction to be unenforceable by reason of its being extended over too great
a time, too large a geographic area or too great a range of activities, such
provision shall be deemed to be modified to permit its enforcement to the
maximum extent permitted by law.
11.    NON-EXCLUSIVITY OF RIGHTS. Nothing in this Agreement shall prevent or
limit the Executive’s continuing or future participation in any plan, program,
policy or practice provided by the Company and for which the Executive may
qualify, nor shall anything herein limit or otherwise affect such rights as the
Executive may have under any contract or agreement with the Company. Amounts
which are vested benefits or which the Executive is otherwise entitled to
receive under any plan, policy, practice or program of or any contract agreement
with the Company at or subsequent to the Date of Termination shall be payable in
accordance with such plan, policy, practice or program or contract or agreement
except as explicitly modified by this Agreement. Notwithstanding anything in
this Agreement or any such plan, policy, practice or program noted above to the
contrary, the timing of all payments pursuant to this Agreement or any such
plan, policy, practice or program shall be subject to the timing rules specified
in Section 7(h) of this Agreement.
12.    FULL SETTLEMENT. The Company’s obligation to make the payments provided
for in this Agreement and otherwise to perform its obligations hereunder shall
not be affected by any set-off, counterclaim, recoupment, defense or other
claim, right or action which the Company may have against the Executive or
others. In no event shall the Executive be obligated to seek other employment or
take any other action by way of mitigation of the amounts payable to the
Executive under any of the provisions of this Agreement and except as expressly
provided, such amounts shall not be reduced whether or not the Executive obtains
other employment. The Company agrees to pay as incurred (within 30 days
following the Company’s receipt of an invoice from the Executive), to the full
extent permitted by law, all reasonable legal fees and expenses which the
Executive or his beneficiaries may reasonably incur as a result of any contest
(regardless of the outcome thereof) by the Company, the Executive or others of
the validity or enforceability of, or liability under, any provision of this
Agreement or any guarantee of performance thereof (including as a result of any
contest by the Executive or his beneficiaries about the amount of any payment
pursuant to this Agreement), plus in each case interest on any delayed payment
at the applicable Federal rate provided for in Section 7872(f)(2)(a) of the Code
to the extent permitted by 409A. The preceding sentence shall not apply with
respect to any such contest if the court having jurisdiction over such contest
determines that the Executive’s claim in such contest is frivolous or maintained
in bad faith. This reimbursement obligation shall remain in effect following the
Executive’s termination of employment for the applicable statute of limitations
period relating to any such claim, and the amount of reimbursements hereunder
during any tax year shall not affect the expenses eligible for


- 16 -



--------------------------------------------------------------------------------





reimbursement in any other tax year. Such reimbursements are intended to comply
with Treasury Regulation Section 1.409A-3(i)(1)(iv)(A).
13.    DISPUTES.
(a)    EQUITABLE RELIEF. The Executive acknowledges and agrees that upon any
breach by the Executive of his obligations under Sections 9 or 10 hereof, the
Company will have no adequate remedy at law, and accordingly will be entitled to
specific performance and other appropriate injunctive and equitable relief. In
the event an enforcement remedy is sought under Section 10 hereof, the time
periods provided for in that Section shall be extended by one day for each day
the Executive failed to comply with the restriction at issue.
(b)    ARBITRATION. Excluding only requests for equitable relief by the Company
under Section 13(a) of this Agreement, in the event that there is any claim or
dispute arising out of or relating to this Agreement, or the breach thereof, and
the parties hereto shall not have resolved such claim or dispute within 60 days
after written notice from one party to the other setting forth the nature of
such claim or dispute, then such claim or dispute shall be settled exclusively
by binding arbitration in Dallas, Texas in accordance with the Commercial
Arbitration Rules of the American Arbitration Association by an arbitrator
mutually agreed upon by the parties hereto or, in the absence of such agreement,
by an arbitrator selected according to such Rules. Notwithstanding the
foregoing, if either the Company or the Executive shall request, such
arbitration shall be conducted by a panel of three arbitrators, one selected by
the Company, one selected by the Executive and the third selected by agreement
of the first two, or, in the absence of such agreement, in accordance with such
Rules. Neither party shall have the right to claim or recover punitive damages.
Judgment upon the award rendered by such arbitrator(s) shall be entered in any
Court having jurisdiction thereof upon the application of either party.
14.    INDEMNIFICATION. The Company will indemnify the Executive, to the maximum
extent permitted by applicable law, against all costs, charges and expenses
incurred or sustained by the Executive, including the cost of legal counsel
selected and retained by the Executive in connection with any action, suit or
proceeding to which the Executive may be made a party by reason of the Executive
being or having been an officer, director, or employee of the Company or any
subsidiary or affiliate of the Company, any entity advised by the Company or any
new platform or entity to be created by, or spun-off from, Ashford Inc., Ashford
Prime or Ashford Trust. The Company’s obligations under this Section 14 shall be
in addition to any other indemnification rights to which the Executive may be
entitled.
15.    COOPERATION IN FUTURE MATTERS. The Executive hereby agrees that, for a
period of one (1) year following his termination of employment, he shall
cooperate with the Company’s reasonable requests relating to matters that
pertain to the Executive’s employment by the Company, including, without
limitation, providing information or limited consultation as to such matters,
participating in legal proceedings, investigations or audits on behalf of the
Company, or otherwise making himself reasonably available to the Company for
other related purposes. Any such cooperation shall be performed at times
scheduled taking into consideration the Executive’s other commitments, including
business and family matters, and the Executive shall be compensated at a
reasonable hourly or PER DIEM rate to be agreed by the parties to the extent
such cooperation


- 17 -



--------------------------------------------------------------------------------





is required on more than an occasional and limited basis. The Executive shall
not be required to perform such cooperation to the extent it conflicts with any
requirements of exclusivity of services for another employer or otherwise, nor
in any manner that in the good faith belief of the Executive would conflict with
his rights under or ability to enforce this Agreement.
16.    GENERAL.
(a)    NOTICES. All notices and other communications hereunder shall be in
writing or by written telecommunication, and shall be deemed to have been duly
given if delivered personally or if sent by overnight courier or by certified
mail, return receipt requested, postage prepaid or sent by written
telecommunication or telecopy, to the relevant address set forth below, or to
such other address as the recipient of such notice or communication shall have
specified to the other party hereto in accordance with this Section 16(a).
If to the Company, to:     Ashford Hospitality Advisors, LLC
14185 Dallas Parkway, Suite 1100
Dallas, Texas 75254
Attn: Chief Executive Officer


with a copy to:         Ashford Inc.
14185 Dallas Parkway, Suite 1100
Dallas, Texas 75254
Attn: General Counsel


and


Ashford Inc.
14185 Dallas Parkway, Suite 1100
Dallas, Texas 75254
Attn: Lead Director


If to the Executive, at his last residence shown on the records of the Company,
with a copy to:         ________________________________    
________________________________        ________________________________        ________________________________


Any such notice shall be effective (i) if delivered personally, when received,
(ii) if sent by overnight courier, when receipted for, and (iii) if mailed, two
(2) days after being mailed as described above.
(b)    SEVERABILITY. If any provision of this Agreement is or becomes invalid,
illegal or unenforceable in any respect under any law, the validity, legality
and enforceability of the remaining provisions hereof shall not in any way be
affected or impaired.


- 18 -



--------------------------------------------------------------------------------





(c)    WAIVERS. No delay or omission by either party hereto in exercising any
right, power or privilege hereunder shall impair such right, power or privilege,
nor shall any single or partial exercise of any such right, power or privilege
preclude any further exercise thereof or the exercise of any other right, power
or privilege.
(d)    COUNTERPARTS. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. In making proof of this Agreement, it
shall not be necessary to produce or account for more than one such counterpart.
(e)    ASSIGNS. This Agreement shall be binding upon and inure to the benefit of
the Company’s successors and the Executive’s personal or legal representatives,
executors, administrators, heirs, distributees, devisees and legatees. This
Agreement shall not be assignable by the Executive, it being understood and
agreed that this is a contract for the Executive’s personal services. This
Agreement shall not be assignable by the Company except in connection with a
transaction involving the succession by a third party to all or substantially
all of the Company’s business and/or assets (whether direct or indirect and
whether by purchase, merger, consolidation, liquidation or otherwise), in which
case such successor shall assume this Agreement and expressly agree to perform
this Agreement in the same manner and to the same extent as the Company would be
required to perform it in the absence of a succession. For all purposes under
this Agreement, the term “Company” shall include any successor to the Company’s
business and/or assets that executes and delivers the assumption agreement
described in the immediately preceding sentence or that becomes bound by this
Agreement by operation of law.
(f)    ENTIRE AGREEMENT. This Agreement contains the entire understanding of the
parties, supersedes all prior agreements and understandings, including the
Original Agreement, whether written or oral, relating to the subject matter
hereof, and may not be amended except by a written instrument hereafter signed
by the Executive and the Company.
(g)    GOVERNING LAW. This Agreement and the performance hereof shall be
construed and governed in accordance with the laws of the State of Texas,
without giving effect to principles of conflicts of law. Jurisdiction and venue
shall be solely in the federal or state courts of Dallas County, Texas. This
provision should not be read as a waiver of any right to removal to federal
court in Dallas County.
(h)    CONSTRUCTION. The language used in this Agreement will be deemed to be
the language chosen by the parties to express their mutual intent, and no rule
of strict construction will be applied against any party. The headings of
sections of this Agreement are for convenience of reference only and shall not
affect its meaning or construction.
(i)    PAYMENTS AND EXERCISE OF RIGHTS AFTER DEATH. Any amounts due hereunder
after the Executive’s death shall be paid to the Executive’s designated
beneficiary or beneficiaries, whether received as a designated beneficiary or by
will or the laws of descent and distribution. The Executive may designate a
beneficiary or beneficiaries for all purposes of this Agreement, and may change
at any time such designation, by notice to the Company making specific reference
to this Agreement. If no designated beneficiary survives the Executive or the
Executive


- 19 -



--------------------------------------------------------------------------------





fails to designate a beneficiary for purposes of this Agreement prior to his
death, all amounts thereafter due hereunder shall be paid, as and when payable,
to his spouse, if she survives the Executive, and otherwise to his estate.
(j)    CONSULTATION WITH COUNSEL. The Executive acknowledges that he has had a
full and complete opportunity to consult with counsel or other advisers of his
own choosing concerning the terms, enforceability and implications of this
Agreement, and that the Company has not made any representations or warranties
to the Executive concerning the terms, enforceability and implications of this
Agreement other than as are reflected in this Agreement.
(k)    WITHHOLDING. Any payments provided for in this Agreement shall be paid
net of any applicable tax withholding required under federal, state or local
law.
(l)    NON-DISPARAGEMENT. The Executive agrees that, during the Term and
thereafter including following Executive’s termination of employment for any
reason) he will not make statements or representations, or otherwise
communicate, directly or indirectly, in writing, orally, or otherwise, or take
any action which may, directly or indirectly, disparage the Company or its
affiliates or their respective officers, directors, employees, advisors,
businesses or reputations. The Company agrees that, during the Term and
thereafter (including following Executive’s termination of employment for any
reason), the Company’s directors, officers or other employees will not make
statements or representations, or otherwise communicate, directly or indirectly,
in writing, orally, or otherwise, or take any action which may directly or
indirectly, disparage Executive or his family or his business or reputation;
provided, however, the Company shall have no liability for any communication by
its employees (other than its officers) that violates this non-disparagement
clause, unless an officer of the Company is made aware of such communication and
fails to take appropriate action to enforce this non-disparagement clause on
behalf of the Company. Notwithstanding the foregoing, nothing in this Agreement
shall preclude either Executive or the Company from making truthful statements
or disclosures that are required by applicable law, regulation, or legal
process. Notwithstanding the foregoing, nothing in this Agreement prohibits
Executive from reporting possible violations of federal law or regulation to any
government agency or entity or making the other disclosure protected under
whistleblower provisions of law. Executive does not need prior authorization to
make such reports or disclosures and is not required to notify the Company that
he has made any such report or disclosure.
(m)    CODE SECTION 409A. It is the intention of the parties to this Agreement
that no payment or entitlement pursuant to this Agreement will give rise to any
adverse tax consequences to the Executive under Section 409A of the Code. The
Agreement shall be interpreted to that end and, consistent with that objective
and notwithstanding any provision herein to the contrary, the Company may
unilaterally take any action it deems necessary or desirable to amend any
provision herein to avoid the application of or excise tax under Section 409A.
Further, no effect shall be given to any provision herein in a manner that
reasonably could be expected to give rise to adverse tax consequences under that
provision.
[SIGNATURE PAGE FOLLOWS]




- 20 -



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties hereto
have caused this Agreement to be duly executed under seal as of the date first
above written.


ASHFORD HOSPITALITY ADVISORS, LLC
By: /s/ David Brooks
Name: David A. Brooks
Title: Vice President
Dated: September __, 2017
ASHFORD INC.
By: /s/ David Brooks
Name: David A. Brooks
Title: Chief Operating Officer
Dated: September __, 2017
EXECUTIVE:
/s/ Jeremy Welter
JEREMY WELTER
Dated: September __, 2017









--------------------------------------------------------------------------------






EXHIBIT “A”
RELEASE AND WAIVER
THIS RELEASE AND WAIVER (the “Termination Release”) is made as of the ___ day of
___, 200___ by «NAME» (the “Executive”).
WHEREAS, the Executive, and the Company have entered into an Employment
Agreement (the “Agreement”) dated as of [_______], effective as of [_________]
and providing certain compensation and severance amounts upon the Executive’s
termination of employment; and
WHEREAS, the Executive has agreed, pursuant to the terms of the Agreement, to
execute a release and waiver in the form set forth in this Termination Release
in consideration of the Company’s agreement to provide the compensation and
severance amounts upon the Executive’s termination of employment set out in the
Agreement; and
WHEREAS, the Company and the Executive desire to settle all rights, duties and
obligations between them, including without limitation all such rights, duties,
and obligations arising under the Agreement or otherwise out of the Executive’s
employment by the Company;
NOW THEREFORE, intending to be legally bound and for good and valid
consideration the sufficiency of which is hereby acknowledged, the Executive
agrees as follows:
1.    QUALIFYING TERMINATION PAYMENTS AND CONDITIONS. The Executive and the
Company acknowledge and agree that the Date of Termination is _______________,
20__. Payment of the compensation and severance amounts contained in the
Agreement is subject to Executive’s execution and non-revocation of the
Termination Release and is due pursuant to the terms described in the Agreement.
Consistent with the revocation period described below, no such payment will be
due sooner than eight days following the date that Executive executes the
Termination Release.
2.    GENERAL RELEASE BY EXECUTIVE.
(a)    The Executive knowingly and voluntarily releases, acquits, covenants not
to sue and forever discharges the Company, and its respective owners, parents,
stockholders, predecessors, successors, assigns, agents, directors, officers,
employees, representatives, divisions and subsidiaries (collectively, the
“Releasees”) from any and all charges, complaints, claims, liabilities,
obligations, promises, agreements, damages, causes of action, suits, rights,
costs, losses, debts and expenses of any nature whatsoever, known or unknown,
suspected or unsuspected, foreseen or unforeseen, matured or unmatured
(collectively, the “Claims”), against them which the Executive or any of his
heirs, executors, administrators, successors and assigns ever had, now has or at
any time hereafter may have, own or hold by reason of any matter, fact, or cause
whatsoever from the beginning of time up to and including the date of this
Termination Release, including without limitation all claims arising under Title
VII of the Civil Rights Act of 1964, the Americans with Disabilities Act of
1990, the Family and Medical Leave Act of 1993, the Employee Retirement Income
Security Act of 1974, Texas Labor Code Section 21.001, et seq. (Texas Employment





--------------------------------------------------------------------------------





Discrimination); Texas Labor Code Section 61.001, et seq. (Texas Pay Day Act);
Texas Labor Code Section 62.002, et seq. (Texas Minimum Wage Act); Texas Labor
Code Section 201.001, et seq. (Texas Unemployment Compensation Act); Texas Labor
Code Section 401.001, et seq., specifically Section 451.001 formerly codified as
Article 8307c of the Revised Civil Statutes (Texas Workers’ Compensation Act and
Discrimination Issues); and Texas Genetic Information and Testing Law, each as
amended, or any other federal, state or local laws, rules, regulations, judicial
decisions or public policies now or hereafter recognized. Expressly excluded
from this General Release are Claims which cannot be waived by law.
(b)    The Executive represents that he has not filed or permitted to be filed
against any of the Releasees, any complaints, charges or lawsuits and covenants
and agrees that he will not seek or be entitled to any personal recovery in any
court or before any governmental agency, arbitrator or self-regulatory body
against any of the Releasees arising out of any matters set forth in Section
1(a) hereof. Nothing herein shall prevent the Executive from seeking to enforce
his rights under the Agreement. The Executive does not hereby waive or release
his rights to any benefits under the Company’s employee benefit plans to which
he is or will be entitled pursuant to the terms of such plans in the ordinary
course.
3.    ADEA RELEASE BY EXECUTIVE. The Executive hereby completely and forever
releases and irrevocably discharges the Releasees, from any and all Claims
arising under the Age Discrimination in Employment Act (“ADEA”) on or before the
date the Executive signs this Termination Release (the “ADEA Release”), and
hereby acknowledges and agrees that: (i) this Termination Release, including the
ADEA Release, was negotiated at arm’s length; (ii) this Termination Release,
including the ADEA Release, is worded in a manner that the Executive fully
understands; (iii) the Executive specifically waives any rights or claims under
the ADEA; (iv) the Executive knowingly and voluntarily agrees to all of the
terms set forth in this Termination Release, including the ADEA Release; (v) the
Executive acknowledges and understands that any claims under the ADEA that may
arise after the date of this Termination Release are not waived; and (vi) the
rights and claims waived in this Termination Release, including the ADEA
Release, are in exchange for consideration over and above anything to which the
Executive was already entitled.
4.    GENERAL RELEASE BY COMPANY. The Company and its affiliates each does
hereby fully, finally and completely release Executive from any and all Claims
of any kind or nature arising out of the Executive’s employment with the Company
arising from, relating to, or in any way connected with any facts or events
occurring on or before the date of the Termination Release, provided, however,
that the Executive is not released or discharged from his continuing obligations
contained in the Termination Release, the Agreement, or in any other agreement
with the Company.
5.    NON-DISPARAGEMENT. The Executive covenants and agrees he will not make
statements or representations, or otherwise communicate, directly or indirectly,
in writing, orally, or otherwise, or take any action which may, directly or
indirectly, disparage the Company or its affiliates or their respective
officers, directors, employees, advisors, businesses or reputations.
Notwithstanding the foregoing, nothing herein or in the Agreement shall preclude
the Executive from making truthful statements or disclosures that are required
by applicable law, regulation or legal process. The Company covenants and agrees
its directors, officers and other employees will


A- 2



--------------------------------------------------------------------------------





not make statements or representations, or otherwise communicate, directly or
indirectly, in writing, orally, or otherwise, or take any action which may,
directly or indirectly, disparage Executive or his family or his business or
reputation; provided, however, the Company shall have no liability for any
communication by its employees (other than its officers) that violates this
non-disparagement clause, unless an officer of the Company is made aware of such
communication and fails to take appropriate action to enforce this
non-disparagement clause on behalf of the Company. Notwithstanding the
foregoing, nothing herein or in the Agreement shall preclude the Executive or
the Company’s officers and directors from making truthful statements or
disclosures that are required by applicable law, regulation, or legal process.
6.    REAFFIRMATION OF CONTINUING OBLIGATIONS. Nothing in this Termination
Release shall be deemed to affect or relieve the Executive from any continuing
obligation contained in any other agreement with the Company or the Company’s
rights with respect thereto. The Executive specifically acknowledges and
reaffirms his continuing non-competition and non-solicitation obligations to the
Company under the Agreement. The Executive further acknowledges that this
reaffirmation is material to this Termination Release, and the Executive
acknowledges and agrees that his continuing non-competition and non-solicitation
obligations under the Agreement are reasonable and enforceable and that he will
not challenge or violate these covenants.
7.    MODIFICATION; WAIVER. No modification or addition hereto or waiver or
cancellation of any provision hereof shall be valid except by a writing signed
by the party to be charged therewith. No delay on the part of any party to this
Termination Release in exercising any right or privilege provided hereunder or
by law shall impair, prejudice or constitute a waiver of such right or
privilege.
8.    SEVERABILITY. If any provision contained in this Termination Release is
determined to be void, illegal or unenforceable, in whole or in part, then the
other provisions contained herein shall remain in full force and effect as if
the provision which was determined to be void, illegal or unenforceable had not
been contained herein.
9.    COSTS. The parties hereto agree that each party shall pay its respective
costs, including attorney's fees, if any, associated with this Termination
Release.
10.    FULLY UNDERSTOOD; PAYMENTS RECEIVED. By signing this Termination Release,
the Executive acknowledges and affirms that he has read and understands the
foregoing Termination Release, agreed to the terms of the Release Agreement, and
acknowledges receipt of a copy of the Termination Release. The Executive also
hereby acknowledges and affirms the sufficiency of the compensation and
severance amounts recited herein. The Executive further acknowledges that upon
receipt of the compensation and severance amounts recited herein, he shall not
be entitled to any further payment, compensation or remuneration of any kind
from the Company, with respect to the Executive’s employment with the Company or
otherwise.
11.    ENTIRE AGREEMENT. This Termination Release contains the entire agreement
between the Executive and the Company and supersedes any and all prior
understandings or agreements with respect to the subject matter hereof, whether
written or oral, except as set forth


A- 3



--------------------------------------------------------------------------------





herein and with respect to any of the Executive’s continuing obligations
contained elsewhere (including those contained in the Agreement), which shall
continue and remain in full force and effect per the terms of those covenants.
ACKNOWLEDGMENT. The Company has advised the Executive to consult with an
attorney of his choosing prior to signing this Termination Release and the
Executive hereby represents to the Company that he has been offered an
opportunity to consult with an attorney prior to signing this Termination
Release. The Company has also advised the Executive that Executive has up to
twenty-one days to consider and sign the Termination Release and up to seven
days after signing in which to revoke acceptance by giving notice to
__________________________________ at _______________________________ by
personal delivery or by mail postmarked no later than the seventh day after the
Executive signs the Termination Release. The Executive acknowledges and agrees
that any changes in the terms of this Termination Release, whether material or
immaterial, after the date upon which the Executive first received this
Termination Release shall not affect or restart the above-referenced twenty-one
day consideration period.
[SIGNATURE PAGE FOLLOWS]




A- 4



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties hereto
has executed this Termination Release under seal as of the day and year first
above written.


ASHFORD HOSPITALITY ADVISORS, LLC
By:_________________________________________


Name:_______________________________________        
Title:________________________________________        
Dated:_______________________________________        
EXECUTIVE:
_____________________________________________________
JEREMY WELTER
Dated:_______________________________________        





